MANTECH INTERNATIONAL CORPORATION


2005 INCENTIVE COMPENSATION PLAN


1.0    OVERVIEW

  ManTech International Corporation and its subsidiaries (the “Company”) has
established this 2005 Incentive Compensation Plan (this “Plan”) to help attract,
retain and motivate our executives to achieve certain pre-established goals and
objectives. Incentive compensation is an integral part of the Company’s
compensation strategy. This Plan sets forth a uniform, systematic, and
measurable process for determining incentive compensation. The goal-setting
process contained in this Plan helps mutually supportive executives focus on
achieving the overall business strategy and mission of the Company. The
Compensation Committee of the ManTech International Corporation Board of
Directors (the “Compensation Committee”) has ultimate authority over the
implementation and interpretation of this Plan, and as such, this Plan is
compatible with the Compensation Committee’s Executive Compensation Philosophy.



2.0    PLAN PARTICIPANTS

  All executive officers of the Company, including the CEO, President, CFO and
the presidents of the Company’s principal business units (the “Subsidiary and
Division Presidents”), as well as certain other key members of senior management
identified by the CEO and President, are eligible to participate in this Plan
(together, the “Participants”).



3.0    POLICY

  For each Plan Participant, a set of goals (which shall include business unit
goals, company goals, and other participant goals, as appropriate) shall be
established, reviewed and memorialized according to the process set forth below
(the “Participant Goals”). All Participant Goals shall be specific, measurable,
realistic, and quantitative to the extent practical. The goal-setting process
shall be accomplished in accordance with a time schedule established by the
Compensation Committee, CEO and President.


  In the case of the Subsidiary and Division Presidents, the Participant Goals
shall include both goals relating to the performance of the applicable business
unit (“Business Unit Goals”) and financial performance goals established for the
Company as a whole (“Company Goals”). The Business Unit Goals will be comprised
of both financial and non-financial goals.


  In the case of all other Participants, the Participant Goals shall be
comprised of Company Goals and any other non-financial performance goals that
are deemed appropriate for the Participant (collectively, the “Other Participant
Goals”).


  Participant Goals for each Participant shall be set forth in a separate
agreement or term sheet (each a “Plan Agreement”). Each Plan Agreement shall
also set forth the weights for the various Participant Goals, a Target Award
amount, and other factors to be used in the Scoring Process (as defined below).


  After the end of the fiscal year, Participant Goals will be measured against
actual results to determine whether and to what extent incentive compensation
has been earned under this Plan for each Participant. This process is referred
to in this Plan as the “Scoring Process.”


          3.1 Guidance for Goal-Setting Process

    •   The Company Goals will be established by the CEO, with input from the
President, the CFO and the Board of Directors.


    •   Business Unit Goals will be initially established by consultation of the
President with each respective Subsidiary and Division President. The Business
Unit Goals will then be reviewed for approval by the CEO.


    •   Other Participant Goals for Participants other than the Subsidiary and
Division Presidents will be established by consultation of the CEO and/or
President (as appropriate) with such Participant.


    •   For the Subsidiary and Division Presidents, weighting of the Participant
Goals will be established by consultation of the President with each respective
Subsidiary and Division President. The Participant Goal weightings will then be
reviewed for approval by the CEO.


    •   For Participants other than the Subsidiary and Division Presidents,
weighting of the Participant Goals will be established by consultation of the
CEO and/or President (as appropriate) with each respective Participant.


    •   The Chairman of the Compensation Committee will establish all
Participant Goals and weightings for the CEO.


    •    All Participant Goals and weightings will be subject to the final
review, modification and approval by the Compensation Committee. With respect to
any non-executive officer Participant, the Compensation Committee may delegate
this function to the CEO and/or President.


          3.2 Performance Criteria for Goals

    •    Business Unit Goals


  •  Financial (same categories as Company Goals below)


  •  Non-Financial (may include, but are not limited to)


  o Staff Retention %


  o Forecast Accuracy - Rolling Quarter Forecast accuracy


  o Succession Planning


  o Technology and Intellectual Property Development


  o Special Recognition by the Customers (i.e. NASA George M. Lowe Award)


  o Intellectual Property Sales


    •    Company Goals


      •           Revenue


      •           EBIT %


      •           Days Sales Outstanding (DSOs)


      •            Bookings


      •           Unbilled Receivables - Reduce unbilled receivables/reduction
of risk


    •    Other Participant Goals


      •          Defined per Participant  


   3.3 Target Awards

    •    Each Participant shall have a predetermined Target Award expressed as a
percentage of his or her year end base salary. The Target Award shall be an
amount of incentive compensation that the Participant will earn if 100% of the
Participant Goals are achieved.


    •    The maximum total incentive compensation amount payable pursuant to any
Plan Agreement shall be 150% of the Participant’s Target Award.


    •    Target Award levels will be stated as a percentage of total base
salary, as approved by the Compensation Committee.


   3.4 Guidance for Scoring Process

    •    Overview:Actual results for the year will be prepared and then compared
to the Participant Goals. The resulting scores will be expressed numerically
(including weights where assigned).


    •    Defined Terms:This Section 3.4 uses the following terms (which terms
also operate in the Participants' Plan Agreements).


  • Target Award — amount of incentive compensation that the Participant will
earn if 100% of the Participant Goals are achieved.


  • Factor — the percentage assigned to each goal. The factors shall total 100%
for all goals.


  • Business Unit Performance Score – the multiplication of the factor assigned
to each Business Unit Goal times the percentage achieved for each such goal,
totaling the resulting products.


  • Company Performance Score – the multiplication of the factor assigned to
each Company Goal times the percentage achieved for each such goal, totaling the
resulting products.


  • Other Participant Goal Performance Score – the multiplication of the factor
assigned to each Other Participant Goal times the percentage achieved for each
such goal, totaling the resulting products.


  •  Award Percentage – the percentage of the Participant’s salary that is
earned (prior to adjustment), based upon the business unit performance score for
the Business Unit Goals or the other participant goal performance score for the
Other Participant Goals, as the case may be. The Award Percentage is derived
from a conversion formula contained in the Participant’s Plan Agreement.


  •   Scoring Process for Division Presidents:


  • Scores for the achievement of Business Unit Goals and Company Goals will be
determined. These scores will be expressed as a percentage.


  •  If the performance score for either the Business Unit Goals or Company
Goals is less than 85%, then no bonus under this Plan will be paid to the
Participant.


  • If the performance score for each of the Business Unit Goals and Company
Goals is equal to or greater than 85%, then the business unit performance score
will (i) be converted to the award percentage, and then (ii) be adjusted by a
company performance score, based on the Company’s actual results for the year,
and yield a “Final Score” (all as detailed in the individual Participant’s Plan
Agreement).


  • The Final Score will then be converted to the incentive bonus payment amount
earned by the Participant by multiplying the Final Score times the Participant’s
base salary.


  •   Scoring Process for Other Participants:


  •Scores for the achievement of the Other Participant Goals will be determined.
These scores will be expressed as a percentage.


  • If the company performance score is less than 85%, then no bonus under this
Plan will be paid to the Participant.


  • If the company performance score is equal to or greater than 85%, then the
other participant goal performance score will be converted to the award
percentage and result in a Final Score (all as detailed in the individual
Participant’s Plan Agreement).


  •   The Final Score will then be converted to the incentive bonus payment
amount earned by the Participant by multiplying the Final Score times the
Participant’s base salary.


  •   Final Compensation Committee Review:The Compensation Committee will review
the resulting incentive bonus payment amount for each Participant. The
Compensation Committee has the authority to override or adjust the incentive
bonus payment amount due any Participant if in its good faith judgment it deems
an extraordinary reason exists, such as a significant achievement, a special
contribution to the Company’s success, or the occurrence of an extraordinary
corporate event. No incentive bonus payment amount for any executive officer
shall be paid out until formally approved by the Compensation Committee.


  •   Scoring Process Calculations – Example: For demonstrative purposes only,
an example worksheet showing scoring process calculations for a fictitious
Subsidiary and Division President is attached to this Plan as Exhibit A.



4.0 AUTHORIZATION

  The Compensation Committee has authorized the development of this Plan and,
with the assistance of the CEO and President, shall oversee the consistent and
equitable implementation of the provisions of this Plan and the individual
Participant’s Plan Agreements. The Company’s compensation department will
support the administration of the Plan, as directed by the Compensation
Committee.
